

115 HR 6738 IH: Black Mountain Range and Bullhead City Land Exchange Act of 2018
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6738IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Gosar (for himself, Ms. McSally, Mr. Biggs, Ms. Sinema, Mrs. Lesko, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize, direct, expedite, and facilitate a land exchange in Bullhead City, Arizona, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Black Mountain Range and Bullhead City Land Exchange Act of 2018. 2.DefinitionsIn this Act:
 (1)CityThe term City means Bullhead City, Arizona. (2)Non-Federal LandThe term non-Federal Land means the approximately 1,100 acres of land owned by Bullhead City in the Black Mountain Range generally depicted as Bullhead City Land to be Exchanged to BLM on the Map.
 (3)MapThe term Map means the map entitled Bullhead City Land Exchange, dated August 24, 2018. (4)Federal landThe term Federal land means the approximately 345.2 acres of land in Bullhead City, Arizona, generally depicted as Federal Land to be exchanged to Bullhead City on the Map.
 (5)SecretaryThe term Secretary means the Secretary of Interior. 3.Land exchange (a)In generalIf after December 15, 2020, the City offers to convey to the Secretary all right, title, and interest of the City in and to the non-Federal land, the Secretary shall accept the offer and simultaneously convey to the City all right, title, and interest of the United States in and to the Federal land.
 (b)Land titleTitle to the non-Federal land conveyed to the Secretary under this Act shall be in a form acceptable to the Secretary and shall conform to the title approval standards of the Attorney General of the United States applicable to land acquisitions by the Federal Government.
 (c)Exchange costsThe City shall pay for all land survey, appraisal, and other costs to the Secretary as may be necessary to process and consummate the exchange under this Act, including reimbursement to the Secretary, if the Secretary so requests, for staff time spent in such processing and consummation.
			4.Equal value exchange and appraisals
 (a)AppraisalsThe values of the lands to be exchanged under this Act shall be determined by the Secretary through appraisals performed in accordance with—
 (1)the Uniform Appraisal Standards for Federal Land Acquisitions; (2)the Uniform Standards of Professional Appraisal Practice;
 (3)appraisal instructions issued by the Secretary; and (4)shall be performed by an appraiser mutually agreed to by the Secretary and the City.
 (b)Equal value exchangeThe values of the Federal and non-Federal land parcels exchanged shall be equal, or if they are not equal, shall be equalized as follows:
 (1)Surplus of Federal land valueIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the City shall reduce the amount of land it is requesting from the Federal Government in order to create an equal value in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)). Land that is not exchanged because of equalization under this paragraph shall remain subject to lease under the Recreation and Public Purposes Act.
 (2)Use of fundsAny cash equalization moneys received by the Secretary under paragraph (1) shall be— (A)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a); and
 (B)made available to the Secretary for the acquisition of land or interests in land in BLM Arizona. (3)Surplus of non-Federal land valueIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land, the United States shall not make a cash equalization payment to the City, and surplus value of the non-Federal land shall be considered a donation by the City to the United States for all purposes of law.
 5.Withdrawal provisionsLands acquired by the Secretary under this Act are, upon such acquisition, automatically and permanently withdrawn from all forms of appropriation and disposal under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1930 (30 U.S.C. 1001 et seq.).
		6.Maps, estimates, and descriptions
 (a)Minor errorsThe Secretary and the City may, by mutual agreement— (1)make minor boundary adjustments to the Federal and non-Federal lands involved in the exchange; and
 (2)correct any minor errors in any map, acreage estimate, or description of any land to be exchanged. (b)ConflictIf there is a conflict between a map, an acreage estimate, or a description of land under this Act, the map shall control unless the Secretary and the City mutually agree otherwise.
 (c)AvailabilityThe Secretary shall file and make available for public inspection in the Arizona headquarters of the Bureau of Land Management a copy of all maps referred to in this Act.
 7.EffectThe exchange of Federal land and non-Federal land under this Act shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
		